Registration No. 333-162420 As filed with the Securities and Exchange Commission on May 19, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Pre-Effective Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) John S. (Scott) Kreighbaum, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ Calculation of Registration Fee Title of Each Class of Securities to be Amount to be Registered Proposed Maximum Proposed Maximum Amount of Registration Registered Offering Price Per Unit Aggregate Offering Price Fee Interests in Modified * * $300,000,000 $21,390 Single Premium Deferred Annuity Contracts * The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable as these securities are not issued in predetermined amounts or units. PART I Information Required in the Prospectus PROSPECTUS ING Select Multi-Index 5 and 7 Modified Single Premium Deferred Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333 -162420 . How to reach us Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.ingfinancialsolutions.com The C ontract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract : Fixed Rate, or Point-to-Point Cap Index Using one or any of these Index(es) : S&P MidCap 400 S&P 500 Dow Jones EURO STOXX 50 ® Russell 2000 See pages 20 and 22 , respectively. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point-to-Point Cap Index Strategy. We may in the future: add an Index or cease to accept Additional Premiums or Reallocations to an Index; decide to eliminate an Index; or need to substitute an Index. See pages 6 and 15 . The Contract will have at least one Index available at all times. If you do not wish to reallocate to another available Index (or the Fixed Rate Strategy), you may Surrender the Contract. A Surrender Charge may apply. As a consequence, the amount of the Accumulation Value that you receive could be less than the Premium you originally paid into the Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. 1 See page 32 . EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 33 . 2 May19 , 2010 Contents Contents 3 Spousal Beneficiary Contract Continuation 28 Summary  Contract Charges, Strategies and Risk Factors Payment of the Proceeds to a Spousal or Non-spousal Beneficiary 6 29 ING Life Insurance and Annuity Company 9 Death Benefit Once Annuity Payments Have Begun 29 Organization and Operation 9 Annuity Payments and Annuity Plans 29 Regulatory Matters - the Company and the Industry 9 Annuity Payments 29 Insurance and Retirement Plan Products and Other Regulatory Matters Annuity Plans 30 9 Payments for a Period Certain 30 Investment Product Regulatory Issues 9 Payments for Life with a Period Certain 30 Product Regulation 10 Life Only Payments 30 Charges 10 Joint and Last Survivor Life Payments 30 Surrender Charge 10 Death of the Annuitant who is not an Owner 31 Premium Tax 12 Other Important Information 31 The Annuity Contract 12 Annual Report to Owners 31 Owner 12 Suspension of Payments 31 Joint Owner 12 Misstatement Made by Owner in Connection with Purchase of Annuitant and Contingent Annuitant 13 this Contract 31 Beneficiary 13 Insurable Interest 31 Change of Owner or Beneficiary 14 Assignment 32 Contract Purchase Requirements 14 Contract Changes  Applicable Tax Law 32 Availability of the Contract 15 Right to Examine and Return This Contract 32 Crediting of Premium Payments 15 Non-Waiver 32 Strategy Election and Reallocations 15 Special Arrangements 32 Accumulation Value 16 Selling the Contract 33 Minimum Guaranteed Contract Value 17 State Regulation 36 Administrative Procedures 19 Legal Proceedings 36 Other Contracts 20 Legal Matters 36 The Strategies 20 Experts 36 Further Information 36 Fixed Rate Strategy 20 Incorporation of Certain Documents by Reference 37 Point-to-Point Cap Index Strategy 20 Inquiries 37 The Indexes 22 United States Federal Income Tax Considerations 37 S&P MidCap 400 22 Introduction 37 S&P 500 22 Dow Jones EURO STOXX 50 ® 23 Types of Contracts: Non-Qualified and Qualified 38 Taxation of Non-Qualified Contracts 38 Russell 2000 23 Premiums 38 Index Sponsors 23 Taxation of Gains Prior to Distribution 38 Standard & Poors 23 Taxation of Distributions 39 STOXX and Dow Jones 24 Taxation of Qualified Contracts 40 Frank Russell Company 24 General 40 Surrenders 25 Tax Deferral 41 Cash Surrender Value 25 Premiums 42 Partial Surrender 25 Distributions  General 42 Regular Surrenders 26 Withholding 43 Systematic Surrenders 26 Assignment and Other Transfers 44 Surrender Charges on Systematic Surrenders 27 Possible Changes in Taxation 44 Surrenders from Individual Retirement Annuities 27 Taxation of Company 44 Death Benefit 28 Death Benefit prior to the Maturity Date 28 3 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found Accumulation Value On the Contract Date, the 29 th , in non-leap years, the Contract Anniversary shall be Accumulation Value equals the Initial Premium paid less March 1 st . any premium tax, if applicable. At any time after the Contract Date  The date on which this Contract becomes Contract Date, the Accumulation Value equals the sum effective. of the Accumulation Value for each A llocation of Contract Year  The period beginning on a Contract Premium and Reallocation to a Strategy and associated Anniversary (or, in the first Contract Year only, beginning Index, where applicable. See page 16 . on the Contract Date) and ending on the day preceding the Additional Premium  Any payment, other than the Initial next Contract Anniversary. Premium, made by you and accepted by us for this Death Benefit  The amount payable to the Beneficiary upon Contract. See page 14 . death of any Owner (or, if the Owner is not a natural Allocation  Apportioning your Premium among available person, upon the death of any Annuitant) prior to the Strategies and Indexes, if applicable. Maturity Date. See page 28 . Allocation Anniversary  The same date as the applicable Endorsements  Attachments to this Contract that add, Allocation Date each year. If the Allocation Date is change or supersede its terms or provisions. February 29 th , in non-leap years, the Allocation Fixed Rate Strategy  The Strategy that applies the declared Anniversary shall be March 1 st . Fixed Rate Strategy Interest Rate to the applicable Allocation Date  The date on which the Initial Premium, Premium or Reallocation of Accumulation Value. See Reallocation or Additional Premium, as applicable, is page 20 . allocated to any specific Strategy or Index. Fixed Rate Strategy Interest Rate  The declared annual Allocation Year  The period beginning on an Allocation interest rate applicable to the Fixed Rate Strategy. Anniversary and ending on the day before the following Guarantee Period  The 5- and 7-year periods from the Allocation Anniversary. Contract Date during which the Initial Minimum Annuitant  The individual designated by you as the Guaranteed Strategy Value Rate will not change for individual upon whose life Annuity Payments will be Select Multi-Index 5 and Select Multi-Index 7 Contracts, based. There may be two Annuitants. See page 13 . respectively. Annuity Payments  Periodic payments made by us to you Index  An index available under the Point- or, subject to our consent in the event the payee is not a to-Point Cap Index Strategy. See page 22 . natural person, to a payee designated by you. See page Index Cap  The maximum Index Credit that may be applied 29 . at the end of each Indexing Period. It is declared annually Annuity Plan  An option elected by you, or the contractually in advance and is guaranteed for one year, unless that designated default option if none is elected, that Premium or Reallocation is reallocated to another determines the frequency, duration and amount of the Strategy or Index. See page 20 . Annuity Payments. See page 29 . Index Credit  The rate credited to each Premium and Beneficiary  The individual or entity you select to receive Reallocation of Accumulation Value allocated to the the Death Benefit. See page 13 . Point-to-Point Cap Index Strategy and is based on the Business Day  Any day that the New York Stock Exchange performance of the applicable Index as measured over the (NYSE) is open for trading, exclusive of federal holidays, Indexing Period. See page 20 . or any day the Securities and Exchange Commission Index Change  The percentage of change in an applicable (SEC) requires that mutual funds, unit investment trusts Index during an Indexing Period, which is used to or other investment portfolios be valued. calculate the Index Credit under the Point-to-Point Cap Cash Surrender Value  The amount you receive upon full Index Strategy. See page 20 . Surrender of this Contract. See page 25 . Index Number  The value of the Index. It excludes any Code  The Internal Revenue Code of 1986, as amended. dividends that may be paid by the firms that comprise the Company, we, us or our  ING Life Insurance and Annuity Index. See page 20 . Company (ING Life), a stock company domiciled in Indexing Period  The period over which the Index Cap is Connecticut. See page 9 . guaranteed and the Index Credit is calculated. See page Contingent Annuitant  The individual who is not an 20 . Annuitant and will become the Annuitant if all named Initial Minimum Guaranteed Strategy Value Rate  The Annuitants die prior to the Maturity Date and the Death Minimum Guaranteed Strategy Value Rate during the Benefit is not otherwise payable. See page 13 . Guarantee Period. See page 18 . Contract  This Modified Single Premium Deferred Annuity Initial Premium  The payment made by you to us to put this Contract. Contract into effect. See page 14 . Contract Anniversary  The same day and month each year Irrevocable Beneficiary  A Beneficiary whose rights and as the Contract Date. If the Contract Date is February interests under this Contract cannot be changed without 4 his, her or its consent. See page 13 . of Accumulation Value based on the Index Change of the Joint Owner  An individual who, along with another Index over the Indexing Period. individual Owner, is entitled to exercise the rights Premium  Collectively the Initial Premium and any incident to ownership. Both Joint Owners must agree to Additional Premium. See page 14 . any change or the exercise of any rights under the Premium Allocation Percentage  The percentage of Contract. The Joint Owner may not be an entity and may Premium allocated to any specific Strategy. not be named if the Owner is an entity. See page 12 . Proceeds  The greater of the Minimum Guaranteed Contract Maturity Date  The Contract Anniversary following the Value or the Accumulation Value. See pages 17 and oldest Annuitants attainment of age 85, on which the 16 , respectively. Proceeds are used to determine the amount paid under the Qualified Institutional Care  For Contracts issued in Annuity Plan chosen. For Contracts issued in Florida, the Washington, care provided in a hospital, skilled or Maturity Date may be any date following the first intermediate nursing home, congregate care facility, adult Contract Anniversary that is on or prior to the Contract family home, or other facility certified or licensed by the Anniversary following the oldest Annuitants attainment state primarily affording diagnostic, preventative, of age 85. See page 29 . therapeutic, rehabilitative, maintenance or person care Minimum Guaranteed Strategy Value  A value equal to services. Such facility provides twenty-four hour nursing 87.5% of the portion of the Premium allocated to a services on its premises or in facilities available to the Strategy (less premium taxes, if applicable), plus institution on a formal prearranged basis. See page 11. Reallocations into that Strategy, minus Reallocations and Qualifying Medical Professional  A legally licensed Surrenders taken from Accumulation Value in that practitioner of the healing arts who: (1) is acting within Strategy, plus interest credited and compounded daily in a the scope of his or her license; (2) is not a resident of your manner to yield the applicable Minimum Guaranteed household or that of the Annuitant; and (3) is not related Strategy Value Rate. See page 17 . to you or the Annuitant by blood or marriage. See page Minimum Guaranteed Strategy Value Rate  The annual 11. rate used in the calculation of the Minimum Guaranteed Reallocation  To change the Strategy and/or Index Strategy Value, which is set on the Contract Date and applicable to a portion or all of the Accumulation Value. subject to reset beginning on and after the Contract See page 15 . Anniversary following the Guarantee Period. See Right to Examine and Return this Contract  The period of page 17 . (The Minimum Guaranteed Strategy Value time during which you have the right to return the Rate will not change during the Guarantee Period. We Contract for any reason, or no reason at all, and receive refer to the Minimum Guaranteed Strategy Value Rate as the Premium paid and not previously Surrendered. See the Initial Minimum Guaranteed Strategy Value Rate page 32 . during the Guarantee Period.) Strategy  The interest crediting strategy available under this Notice to Us  Notice made in a form that: (1) is approved by Contract. See page 20 . or is acceptable to us; (2) has the information and any Surrender  A transaction in which all or a part of the documentation we determine in our sole discretion to be Accumulation Value is taken from the Contract. See page necessary to take the action requested or exercise the right 25 . specified; and (3) is received by us at our Customer Surrender Charge  A charge that is applied to certain full or Service Center at the address specified on page 1 . Under partial Surrenders during the first five Contract Years, or certain circumstances, we may permit you to make Notice the first seven Contract Years, as applicable, and will to Us by telephone or electronically. reduce the amount paid to you. See page 10 . Owner  The individual (or entity) who is entitled to exercise Surrender Charge Free Amount  Equals 10% of the the rights incident to ownership. The terms you or Contracts Accumulation Value as determined on the date of your, when used in this prospectus, refer to the Owner. the first partial Surrender during the Contract Year. This is See page 12 . the amount you may Surrender without any Surrender Charge. Point-to-Point Cap Index Strategy  The Strategy that See page 11 . credits interest to the applicable Premium or Reallocation 5 Summary  Contract Charges, Strategies and Risk Factors The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. A SURRENDER CHARGE will apply to certain full or partial Surrenders according to one of the schedules below. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The Surrender Charge is deducted from the Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% A charge for PREMIUM TAXES may also be deducted. See page 12 . The Contract provides a means for you to allocate Premium and reallocate Accumulation Value to one or more STRATEGIES using one or more Indexes, as applicable. Two Strategies are available: Fixed Rate Strategy  With the Fixed Rate Strategy, interest is credited daily on the Accumulation Value at a rate that is guaranteed never to be less than the Fixed Rate Strategy Minimum Guaranteed Interest Rate. See page 20 . Point-to-Point Cap Index Strategy  With the Point-to-Point Cap Index Strategy, the Accumulation Value depends on the performance of an index. The Contract defines as the Index Credit the amount attributable to index performance that is used in calculating the Accumulation Value. Index credits are applied to the Accumulation Value at the end of the relevant period. There are no partial index credits. See page 20 . Which Strategy is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and its Strategies are not designed to be short-term investments. RISK FACTORS Purchasing the Contract involves certain risks. Additional information about these risks appears under Surrender Charge on page 10 , and Surrenders on page 25 . You should carefully consider your personal tax situation, and the expected U.S. federal income tax treatment, with your qualified tax advisor before you purchase a Contract. See page 37 for a discussion of some general tax considerations. Liquidity Risk  The Contract is designed for long-term investment and should be held for at least the length of the surrender charge period. The Surrender Charge Free Amount provides some liquidity. However, if you withdraw more than the Surrender Charge Free Amount, a Surrender Charge may apply, which could result in loss of principal and earnings. Because the Contract provides only limited liquidity during the surrender charge period, it is not suitable for short-term investment. Investment Risk for the Fixed Rate Strategy  The investment risk and return characteristics for the Fixed Rate Strategy are similar to those of typical of fixed annuities . Accumulation Value in the Fixed Rate Strategy provides a fixed rate of return. The Company guarantees principal and credited interest, and provides for no participation in equity or other markets. In the case of a Surrender, interest will be credited on the portion of the Fixed Rate Strategys Accumulation Value surrendered up to the date of the Surrender. However, a Surrender Charge may apply to certain full or partial Surrender s , which could result in the loss of principal and earnings. Because of the Surrender Charge, y ou bear the risk that you may receive less than your principal. 6 Investment Risk for the Point-to-Point Cap Index Strategy  The investment risk and return characteristics for the Point-to-Point Cap Index Strategy are expected to fall in between those typical of fixed annuities and those typical of equity mutual funds or variable annuities. A fixed annuity guarantees principal, and provides for no participation in equity or other markets. A variable annuity does not guarantee principal, and may provide for up to 100% participation in equity or other markets. Long-term returns under the Point-to-Point Cap Index Strategy may be higher than those offered by a typical fixed annuity, but will be more volatile than under a fixed annuity as the Index fluctuates. The guarantees under the Contract may make the Point-to-Point Cap Index Strategy more suitable than direct equity investment for risk-averse Owners. However, expected long-term returns of the Point-to-Point Cap Index Strategy will be lower than those for equity mutual funds or variable annuities. As Strategies linked to an index do not offer any guaranteed minimum Index Credit, you are assuming the risk that an investment in the Point-to-Point Cap Index Strategy could offer no return. Furthermore, amounts withdrawn from the Point-to-Point Cap Index Strategy prior to the end of the indexing period (the period over which the Index Credit is calculated) will not receive the Index Credit for that year. We may Add an Index , or Cease to Accept Additional Premiums or Reallocations to an Index  We may add new I ndexes as we deem appropriate , subject to approval by the insurance supervisory official in the jurisdiction in which the Contract is issued . Alternatively, we may cease to accept Additional Premiums to an Index at any time in our sole discretion. We may also cease to accept Reallocations to an Index (when you reallocate from one Index to another), or cease to permit Accumulation Value from continuing to be applied to an Index at the applicable Allocation Anniversary. The Contract will have at least one Index available at all times. You bear the risk that we may not add new Indexes, or that fewer Indexes will be available than when you bought the Contract. We may decide to Eliminate an Index  We may eliminate an I ndex under the following conditions: the Index is discontinued by its sponsor; its composition is substantially changed ; our agreement with the sponsor of the Index is terminated (see page 22 ); or we determine that conditions in the capital markets do not permit us to effectively establish reasonable Index Caps (see page 20 ). We will not eliminate an Index before the Allocation Anniversary of any and all your Allocations or Reallocations to the Index. In other words, we will not eliminate an Index to which Premium, any Additional Premiums or Accumulation Value is allocated until the end of the Indexing Period. Rather, in determining to eliminate an Index, we will cease accepting Additional Premiums or Reallocations to an Index, or cease to permit Accumulation Value from continuing to be applied to the Index at the applicable Allocation Anniversary, until you no longer have any Allocations or Reallocations to the Index, at which time the Index will be eliminated. See page 15 . The Contract will have at least one Index available at all times. You bear the risk that fewer Indexes will be available than when you bought the Contract. We may need to Substitute an Index  We will substitute an Index only in the event that the Index is discontinued by its sponsor, or the circumstances under which our agreement with the sponsor is terminated do not allow sufficient time for us to eliminate the Index. If we need to substitute an Index before your Allocation Anniversary, we will designate an index that is comparable , which means the designated substitute Index would have a similar composition of underlying securities, sufficient liquidity for hedging and recognition in the marketplace. Also, we will designate a substitute Index that has similar performance. We will calculate the Index Credit using the performance of the designated substitute Index. The Index Credit will reflect the Index Change of the designated substitute Index over the Indexing Period, but still subject to the same Index Cap that we declared at the beginning of the Indexing Period. The designated substitute I ndex may perform differently than the discontinued I ndex. Substituting an I ndex , however, will not affect the minimum guarantees for the Strategy . See page 15 . You bear the risk that the Index Credit attributable to the designated substitute Index may not be as great as the Index Credit you might have been anticipating based on the discontinued Index (had the index sponsor not discontinued the Index). The Fixed Rate Strategy is the Default when an Index is Eliminated  We will notify you in writing at least 30 days in advance of the date on which an Index will be eliminated. We will not eliminate an Index before the Allocation Anniversary of any and all Allocations to the Index. During the 30 days following each Allocation Anniversary, you may reallocate Accumulation Value in the Index to be eliminated that corresponds to the relevant Allocation Anniversary to another available Strategy or Index without penalty. If we do not receive direction from you, we will reallocate such Accumulation Value to the Fixed Rate Strategy, where it will remain allocated until the next Allocation Anniversary. You will bear the investment risk of this Reallocation attributable to the Fixed Rate Strategy during the succeeding Allocation Year. Loss of Principal  Surrenders of Accumulation Value in excess of the Contracts Surrender Charge Free Amount are subject to a Surrender Charge. See page 10 . You bear the risk of loss that you may receive less than your principal after any Surrender 7 Charge is deducted. The Companys Claims Paying Ability  The Contract is not a separate account product. This means that the assets supporting the Contract are not held in a separate account of ING Life for the benefit of Owners of the Contract and not insulated from the claims of our creditors. Your guarantees will be paid from our general account and, therefore, are subject to our claims paying ability. See page 9 . 8 ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company issues the Contracts described in this prospectus and is responsible for providing each Contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or combinations thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters - the Company and the Industry As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. 9 Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 37 for further discussion of some of these requirements). Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non-qualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Charges A Surrender Charge may apply to a full or partial Surrender. A charge for premium taxes may also be deducted. Surrender Charge A Surrender Charge may be deducted from the portion of the Accumulation Value being withdrawn in the following events: A full or partial Surrender while the applicable Surrender Charge schedule is in effect in an amount that is greater than 10% of the Contracts Accumulation Value, as determined on the date of the first partial Surrender during the Contract Year, which we refer to as the Surrender Charge Free Amount; or You apply the Cash Surrender Value to an Annuity Plan while the applicable Surrender Charge schedule is in effect. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a full or partial Surrender that is too early. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The percentage imposed at the time of a Surrender depends on the number of complete years that have elapsed since the Contract Date. Surrenders will be taken from the Accumulation Value in each Strategy in the same order as allocated (last in first out (LIFO)) and in the same proportion as your Accumulation Value associated with the Strategy and any applicable Index relative to the total Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% 10 Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% We primarily invest in fixed income securities that correspond to the assumed duration of our contractual obligations. We generally assume a Select Multi-Index 5 Contract will be surrendered before a Select Multi-Index 7 Contract and a certain number of Contracts will be surrendered around the time the Surrender Charge schedule expires. Based on these assumptions, the Company will invest in shorter term fixed income securities for Select Multi-Index 5 Contracts and longer term fixed income securities for Select Multi-Index 7 Contracts. Fixed income securities of a longer duration tend to earn a higher rate of interest than those of a shorter duration. Therefore, if you elect the Surrender Charge schedule for the Select Multi-Index 5 Contract, we may credit a lower interest rate or index credit than if you elect the Surrender Charge schedule for the Select Multi-Index 7 Contract. The difference is not fixed and will vary based on market conditions, which we cannot predict. No Surrender Charge applies to: The Surrender Charge Free Amount, which is the maximum amount you may withdraw each Contract Year without incurring a Surrender Charge (i.e., 10% of the Contracts Accumulation Value as determined on the date of the first partial Surrender during the Contract Year) ; The commencement of Annuity Payments that begin after the applicable Surrender Charge schedule ends; The portion of a Surrender in excess of the Surrender Charge Free Amount that is subject to the Required Minimum Distribution (RMD) rules of the Code; and A Reallocation during the 30 days following an Allocation Anniversary (see page 15 ).
